
Exhibit 10.30
 




[image0.jpg]


DRAW PROMISSORY NOTE
 
$500,000.00  
Promissory Note Date: March 13, 2018
Date of Advance:                                      (to be inserted by Lender)
 

 
 
FOR VALUE RECEIVED, INNOVATIVE FOOD HOLDINGS, INC.; FOOD INNOVATIONS, INC.;
GOURMET FOODSERVICE GROUP, INC.; 4 THE GOURMET, INC.; HALEY FOOD GROUP, INC.;
GOURMET FOODSERVICE GROUP WAREHOUSE, INC., each a corporation organized under
the laws of the State of Florida and having a principal place of business at
28411 Race Track Road, Bonita Springs, FL 34135; ARTISAN SPECIALTY FOODS, INC.,
a corporation organized under the laws of the State of Delaware and having a
principal place of business at 28411 Race Track Road, Bonita Springs, FL 34135;
ORGANIC FOOD BROKERS LLC, a limited liability company organized under the laws
of the State of Florida and having a principal place of business at 28411 Race
Track Road, Bonita Springs, FL 34135; and INNOVATIVE GOURMET, LLC and FOOD
FUNDING, LLC, both limited liability companies organized under the laws of the
State of Delaware and having principal places of business at 28411 Race Track
Road, Bonita Springs, FL 34135 (collectively, “Borrowers” and each individually
a “Borrower”), hereby promises to pay to the order of FIFTH THIRD BANK, an Ohio
banking corporation, for itself and as agent for any affiliate of Fifth Third
Bancorp (together with its successors and assigns, the “Lender”) the principal
amount of up to Five Hundred Thousand and 00/100 Dollars ($500,000.00) or such
lesser principal amount disbursed by Lender pursuant to this Draw Promissory
Note, with interest at the Interest Rate (as defined below) and all other
Obligations on or before March 31, 2019 (“Maturity Date”) pursuant to the Loan
Agreement (as defined below).


Lender and Borrowers have entered into that certain Master Loan and Security
Agreement dated as of March 13, 2018 (the “Loan Agreement”), pursuant to which
Lender has agreed to make the Loan to Borrowers. The Obligations of Borrowers
are secured by the Collateral as provided in the Loan Agreement and this Note
shall be subject to the terms and conditions of the Loan Agreement. Capitalized
terms used herein and not otherwise defined shall have the meaning attributed
thereto in the Loan Agreement. This Note relates to the Equipment described on
Schedule A hereto.


Each Borrower agrees that Lender may insert the date(s) of “Advance” (above)
after Borrowers execute this Draw Promissory Note as the date(s) on which the
proceeds of this Note are disbursed by Lender. The amount(s) disbursed by Lender
may be facilitated via one or more disbursements by Lender on multiple dates,
from the date of this Draw Promissory Note through and including the Maturity
Date.


The principal sum outstanding on this Note shall bear interest at a floating
rate per annum equal to the sum of the Applicable Margin plus the LIBOR Rate
(the “Interest Rate”). The “LIBOR Rate” is, as of any date of determination in
accordance with this Note, the rate of interest (rounded upwards, if necessary,
to the next 1/8 of 1% and adjusted for reserves if Lender is required to
maintain reserves with respect to relevant advances) fixed by ICE Benchmark
Administration Limited (or any successor thereto, or replacement thereof,
approved by Lender, each an “Alternate LIBOR Source”) at approximately 11:00
a.m., London, England time (or the relevant time established by ICE Benchmark
Administration Limited, an Alternate LIBOR Source, or Lender, as applicable),
two Business Days prior to such date of determination, relating to quotations
for the one-month London Interbank Offered Rates on U.S. Dollar deposits, as
displayed by Bloomberg LP (or any successor thereto, or replacement thereof, as
approved by Lender, each an “Approved Bloomberg Successor”), or if no longer
displayed by Bloomberg LP (or any Approved Bloomberg Successor), such rate as
shall be determined in good faith by Lender from such sources as it shall
determine to be comparable to Bloomberg LP (or any Approved Bloomberg
Successor), all as determined by Lender in accordance with this Note and
Lender’s loan systems and

--------------------------------------------------------------------------------



procedures periodically in effect. As used herein, “Applicable Margin” shall
mean two and 75/100 percent (2.75%). Interest shall be computed on the basis of
a year of 360 days for the actual number of days elapsed and shall accrue on the
outstanding principal amount hereunder from and including the date each Advance
is made to but excluding the date the entire principal amount hereunder is paid
in full. Notwithstanding anything to the contrary contained herein, in no event
shall the LIBOR Rate be less than 0% as of any date (the “LIBOR Rate Minimum”),
provided that, at any time during which a Rate Management Agreement with Lender
is then in effect with respect to all or a portion of the Obligations, the LIBOR
Rate Minimum shall be disregarded and no longer of any force and effect with
respect to such portion of the Obligations subject to such Rate Management
Agreement.  Each determination by Lender of the LIBOR Rate shall be binding and
conclusive in the absence of manifest error. The Interest Rate applicable to
each Advance shall initially be determined on the date such Advance was made and
the Interest Rate shall be adjusted automatically on the first calendar day of
each month which is one month after the date such Interest Rate was last
determined (the “Rate Adjustment Date”); provided that, in each such case, if
such day is not a Business Day, such adjustment shall be made on the Business
Day immediately preceding such day.


Notwithstanding anything herein contained to the contrary, if Lender, by written
or telephonic notice, notifies Borrower that:


(a)           any change in any law, regulation or official directive, or in the
interpretation thereof, by any governmental body charged with the administration
thereof, has made it unlawful for Lender to fund or maintain its funding in
Eurodollars of any portion of any advance subject to the LIBOR Rate or otherwise
give effect to Lender’s obligations as contemplated hereby, or
 
(b)           (i) LIBOR deposits for the above-referenced LIBOR period are not
readily available in the London Interbank Offered Rate Market, (ii) by reason of
circumstances affecting such market or other economic conditions, adequate and
reasonable methods do not exist for ascertaining the rate of interest applicable
to such deposits, or (iii) the LIBOR Rate as determined by Lender will not
adequately and fairly reflect the cost to Lender of making or maintaining
advances under this Note bearing interest with reference to the LIBOR Rate
(including inaccurate or inadequate reflection of actual costs resulting from
the calculation of rates by reporting sources),


then, in any of such events: (A) Lender’s obligations in respect of the LIBOR
Rate shall terminate forthwith, (B) the LIBOR Rate with respect to Lender shall
forthwith cease to be in effect, (C) Borrower’s right to utilize LIBOR Rate
index pricing as set forth in this Note shall be terminated forthwith, and (D)
amounts outstanding hereunder shall, on and after such date, bear interest at a
rate per annum equal to: (1) the floating rate of interest established from time
to time by Fifth Third Bank at its principal office as its “Prime Rate”, whether
or not Fifth Third Bank shall at times lend to borrowers at lower rates of
interest or, if there is no such Prime Rate, then such other rate as may be
substituted by Fifth Third Bank for such Prime Rate plus (2) such Applicable
Margin (whether it be a positive adder or a negative adder) which results in a
total Interest Rate which equals the same Interest Rate that would have been in
effect immediately prior to the date on which the LIBOR Rate index is
discontinued for purposes of this Note. Each determination by Lender of the
Prime Rate shall be binding and conclusive in the absence of manifest error. In
the event of a change in the Prime Rate, the Interest Rate accruing hereunder
based upon the Prime Rate shall be changed on each applicable Rate Adjustment
Date.


Except as otherwise provided in the Loan Agreement, principal and interest due
hereunder shall be payable as follows:


(a)
accrued interest only at the Interest Rate shall be payable in arrears on a
monthly basis on the 1st day of each calendar month; and



(b)
principal shall be payable on or before the Maturity Date by executing one or
more amortizing Promissory Notes (each, a “Promissory Note”);



(c)
however, in the event such principal payment is not completed by either (1)
execution of

-2-

--------------------------------------------------------------------------------



a Promissory Note(s) by Borrowers for such principal amounts, or (2) pursuant to
Section 8 of the Loan Agreement following the occurrence of an Event of Loss,
then Borrowers shall also pay, as liquidated damages for the cost of making
funds available to Borrowers hereunder and not as a penalty, an additional fee
equal to three percent (3%) of such principal amount.


The obligation of Lender to make advances under this Draw Promissory Note shall
terminate on the earlier of (i) the Maturity Date and (ii) the date on which the
aggregate principal amount identified in the first paragraph of this Draw
Promissory Note has been advanced in full.


Upon the occurrence of an Event of Default, Lender shall have all the rights and
remedies specified in the Loan Agreement.


Each Borrower waives presentment for payment, demand, notice of demand, notice
of nonpayment or dishonor, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note.


This Note shall be governed by and construed in accordance with the laws of the
State of Ohio. Any judicial proceeding arising out of or relating to this Note
may be brought in any court of competent jurisdiction in Hamilton County, Ohio
and each of the parties hereto (i) accepts the nonexclusive jurisdiction of such
courts and any related appellate court and agrees to be bound by any judgment
rendered by any such court in connection with any such proceeding and (ii)
waives any objection it may now or hereafter have as to the venue of any such
proceeding brought in such court or that such court is an inconvenient forum.
EACH OF THE BORROWERS AND LENDER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY RELATING TO THIS NOTE.


All notices delivered hereunder shall be made and delivered in accordance with
the terms of the Loan Agreement.


Each Borrower acknowledges and agrees that time is of the essence with respect
to its performance under this Note. Any failure of Lender to require strict
performance by Borrowers or any waiver by Lender of any provision herein shall
not be construed as a consent or waiver of any provision of this Note. This Note
shall be binding upon, and inure to the benefit of, the parties hereto, their
permitted successors and assigns; provided, however that Borrowers may not
assign or transfer any of their rights, interest or obligations hereunder
without the prior written consent of Lender.


Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on this Note exceed the maximum rate of interest
permitted under applicable state and/or federal usury law. Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law.


Any provision of this Note which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Captions are intended for convenience or reference only, and shall not be
construed to define, limit or describe the scope or intent of any provisions
hereof.


{Remainder of page intentionally left blank. Signature page follows.}


-3-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Borrowers have executed this Note as of the 13th day of
March, 2018.

 
BORROWER(S):
     
INNOVATIVE FOOD HOLDINGS, INC.
FOOD INNOVATIONS, INC.
   
By:                                                                         
By:                                                                         
Name:                                                                    
Name:                                                                    
Title:                                                                      
Title:                                                                      
   
GOURMET FOODSERVICE GROUP, INC.
4 THE GOURMET, INC.
   
By:                                                                         
By:                                                                         
Name:                                                                    
Name:                                                                    
Title:                                                                      
Title:                                                                      
   
HALEY GOOD GROUP, INC.
GOURMET FOODSERVICE GROUP WAREHOUSE, INC.
   
By:                                                                         
By:                                                                         
Name:                                                                    
Name:                                                                    
Title:                                                                      
Title:                                                                      
   
ARTISAN SPECIALTY FOODS, INC.
ORGANIC FOOD BROKERS LLC
   
By:                                                                         
By:                                                                         
Name:                                                                    
Name:                                                                    
Title:                                                                      
Title:                                                                      
   
INNOVATIVE GOURMET, LLC
FOOD FUNDING, LLC
   
By:                                                                         
By:                                                                         
Name:                                                                    
Name:                                                                    
Title:                                                                      
Title:                                                                      

    
-4-

--------------------------------------------------------------------------------





SCHEDULE A TO
DRAW PROMISSORY NOTE DATED MARCH 13, 2018 DESCRIPTION OF EQUIPMENT
 
Manuf. and/or Vendor Name & Invoice No.
Description of Equipment
VIN-S/N
Sales Tax, Delivery, Installation & Other Charges
Invoice Total
Various
Leasehold improvements, including, but not limited to, warehouse cooler and
packing room renovations
     
 
COMMITMENT TOTAL:
     
Not to exceed
$500,000.00

 
 
 

-5-